[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JUNE 5, 2006
                              No. 05-12909                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00563-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MIGUEL BORDEN-BRYAN,
a.k.a. Miguel Borden,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 5, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Miguel Borden-Bryan (“Borden”) appeals his 168-month sentence for
possession with the intent to distribute 5 kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. App. § 1903(a), (g), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii), and

conspiracy to possess with the intent to distribute 5 kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. App. § 1903(a), (g), (j) and 21 U.S.C. § 960(b)(1)(B)(ii).

      On appeal, Borden argues that the district court treated the guidelines as

mandatory, in violation of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,

160 L.Ed.2d 621 (2005).

      Borden appears to raise a pre-Booker sentencing challenge that he was

sentenced pursuant to a mandatory guideline scheme. Borden, however, was

sentenced in May 2005, four months after Booker was issued. WE reject Borden’s

argument that the district court felt that it did not have the discretion to sentence

outside of the guidelines. The district court followed Booker by indicating at

sentencing that it would first determine an advisory guideline range, then ask the

parties to call attention to any matters under the § 3553(a) factors that should be

considered in sentencing. The court later stated that it would sentence Borden

pursuant to the Sentencing Reform Act, to the extent that it was applicable after

Booker, and 18 U.S.C. § 3553(a). In short, based on the totality of the sentencing



                                            2
transcript, we are satisfied that the district court properly understood that the

guidelines were advisory and followed the post-Booker procedures at sentencing.

Thus, there is no error in the district court’s treatment of the guidelines.

      AFFIRMED.




                                            3